                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: ZOSTAVAX (ZOSTER VACCINE LIVE)
PRODUCTS LIABILITY LITIGATION                                                          MDL No. 2848



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −18)



On August 2, 2018, the Panel transferred 50 civil action(s) to the United States District Court for the
Eastern District of Pennsylvania for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 330 F.Supp.3d 1378 (J.P.M.L. 2018). Since that time, 189 additional action(s)
have been transferred to the Eastern District of Pennsylvania. With the consent of that court, all such
actions have been assigned to the Honorable Harvey Bartle, III.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Eastern District of Pennsylvania and assigned to
Judge Bartle.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Eastern District of Pennsylvania for the reasons stated in the order of August 2, 2018, and, with the
consent of that court, assigned to the Honorable Harvey Bartle, III.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Eastern District of Pennsylvania. The transmittal of this order to said Clerk
shall be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk
of the Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:
    Dec 10, 2018



                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
IN RE: ZOSTAVAX (ZOSTER VACCINE LIVE)
PRODUCTS LIABILITY LITIGATION                                         MDL No. 2848



                 SCHEDULE CTO−18 − TAG−ALONG ACTIONS



 DIST     DIV.     C.A.NO.    CASE CAPTION


FLORIDA NORTHERN

  FLN      3       18−02247   HANSON et al v. MERCK & CO INC et al
  FLN      5       18−00249   RUSS v. MERCK & CO INC et al

FLORIDA SOUTHERN

  FLS      0       18−62665   Cassidy v. Merck & Co., Inc. et al
  FLS      0       18−62666   Chiarelli v. Merck & Co., Inc. et al
  FLS      0       18−62667   Cohen v. Merck & Co., Inc. et al
  FLS      0       18−62670   Jackson v. Merck & Co., Inc. et al
  FLS      0       18−62672   Martin v. Merck & Co., Inc. et al
  FLS      0       18−62675   Levinson v. Merck & Co., Inc. et al
  FLS      2       18−14453   Martinez−Favier v. Merck & Co., Inc et al
  FLS      9       18−81504   Bern v. Merck & Co., Inc. et al

NEW YORK EASTERN

  NYE      1       18−06160   Croce, et al. v. Merck & Co., Inc. et al.
  NYE      1       18−06162   Yasso v. Merck & Co., Inc. et al
  NYE      1       18−06163   Dakers v. Merck & Co., Inc. et al
  NYE      1       18−06165   Durham v. Merck & Co., Inc. et al
  NYE      1       18−06166   FALCO v. Merck & Co., Inc. et al
  NYE      1       18−06167   Figueroa−Lerner v. Merck & Co., Inc. et al
  NYE      1       18−06169   Galloway v. Merck & Co., Inc. et al
  NYE      1       18−06170   West et al v. Merck & Co., Inc. et al
  NYE      1       18−06171   Grasby v. Merck & Co., Inc. et al
  NYE      1       18−06173   Guerrero v. Merck & Co., Inc. et al
  NYE      1       18−06176   Welty v. Merck & Co., Inc. et al
  NYE      1       18−06177   Helman v. Merck & Co., Inc. et al
  NYE      1       18−06179   Hopkins v. Merck & Co., Inc. et al
  NYE      1       18−06180   Waszak v. Merck & Co., Inc. et al
  NYE      1       18−06181   Wallis v. Merck & Co., Inc. et al
  NYE      1       18−06184   Jenkins v. Merck & Co., Inc. et al
  NYE      1       18−06185   Jimenez v. Merck & Co., Inc. et al
NYE   1   18−06187   Jones v. Merck & Co., Inc. et al
NYE   1   18−06214   Speirs v. Merck & Co., Inc. et al
NYE   1   18−06215   McKown v. Merck & Co., Inc. et al
NYE   1   18−06217   Pagan v. Merck & Co, Inc. et al
NYE   1   18−06218   Snyder v. Merck & Co., Inc. et al
NYE   1   18−06219   Simon v. Merck & Co., Inc. et al
NYE   1   18−06222   Morris v. Merck & Co., Inc. et al
NYE   1   18−06223   Papas v. Merck & Co., Inc. et al
NYE   1   18−06224   Sheid v. Merck & Co., Inc. et al
NYE   1   18−06226   Moziy v. Merck & Co., Inc. et al
NYE   1   18−06227   Sheck v. Merck & Co., Inc. et al
NYE   1   18−06229   Mueller v. Merck & Co., Inc. et al
NYE   1   18−06230   Shea v. Merck & Co., Inc. et al
NYE   1   18−06234   Munger v. Merck & Co., Inc. et al
NYE   1   18−06235   Murrell et al v. Merck & Co., Inc. et al
NYE   1   18−06236   Peters v. Merck & Co., Inc. et al
